Sanders, J.
(dissenting) — Although I agree with the majority that the Washington Constitution’s privileges and immunities section, article I, section 12, has a meaning separate and distinct from the equal protection clause of the Fourteenth Amendment to the United States Constitution, I do not agree that the unique right of a property owner to petition for annexation of his property into a municipality is either a “privilege” or “immunity” within the scope of the clause.
At the outset I note that the Fourteenth Amendment to the United States Constitution references privileges and immunities and equal protection in separate and distinct phrases, thereby precluding the inference that each could possibly refer to the same thing. See 16 Am. Jur. 2d Constitutional Law § 75, at 451-52 (1998) (“[W]here two parts of a constitution use different language to address . . . similar subject matter, a difference in meaning is presumed as a result of using the different language.” (citing Harmelin v. Michigan, 501 U.S. 957, 978 n.9, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991))).
*746Moreover the Slaughter-House Cases, 83 U.S. (16 Wall) 36, 21 L. Ed. 394 (1872) distinguish between privileges and immunities of federal citizenship and those which “lay within the constitutional and legislative power of the States, and without that of the Federal government.” Id. at 77. Such evidences the understanding that privileges and immunities are distinct from equal protection. Thus it would be something of a non sequitur to equate Washington privileges and immunities to federal equal protection.
It cannot be gainsaid that the terms “privileges” and “immunities” have an illustrious history in the annals of English-speaking people. The history of the terms, as well as their use in the Washington Constitution, is aptly traced by Barbara Mahoney in The Meaning of the Privileges or Immunities Clause In the Washington State Constitution (2001) (unpublished manuscript on file with author). The terms originate from two dominant sources of law in precolonial England: The Church and the State. Mahoney, supra, at 5. From there “the terms ‘privileges’ and ‘immunities’ were prominent features of the first colonial charters of the American colonies.” Id. at 9. Use of the terms in colonial charters served to identify the rights of colonists with their contemporaries in England:
In the context of their growing disputes with England, the colonists interpreted the Privileges and Immunities Clauses in their charters as a prohibition against every perceived difference in treatment from their fellow subjects in England. The most famous example occurred in 1765, when the Virginia assembly invoked the privileges and immunities provision of the Virginia Charter to protest the Stamp Act, declaring it an instance of taxation without representation in violation of the rights of English subjects.
Id. at 10. The use of the terms “privileges” and “immunities” continued in the Articles of Confederation, which guaranteed “all privileges and immunities of free citizens in the several states” to citizens of every state. Articles of Confederation & Perpetual Union art. IV. Merrill Jensen, The Articles of Confederation 263 (1970).
*747A privileges and immunities clause was incorporated into article IV of the federal constitution and referenced in The Federalist No. 80. There Alexander Hamilton referred to the clause as “fundamental,” stating it was “the basis of the Union.” The Federalist No. 80 at 537 (Alexander Hamilton) (Jacob E. Cooke ed., 1961). See also Kimberly C. Shankman & Roger Pilón, Reviving the Privileges or Immunities Clause to Redress the Balance Among States, Individuals, and the Federal Government, 3 Tex. Rev. L. & Pol. 1, 8 (1998). The clause draws upon the natural rights and social compact theories underlying the Declaration of Independence. Bernard H. Siegan, The Supreme Court’s Constitution 46-71 (1987) (stating clause guarantees Lochean conception of natural rights).
Justice Bushrod Washington’s opinion in Corfield v. Coryell, 6 F. Cas. 546 (C.C.E.D. Pa. 1823) (No. 3230) articulated our founders’ understanding of the clause:
We feel no hesitation in confining these expressions to those privileges and immunities which are, in their nature, fundamental; which belong, of right, to the citizens of all free governments; and which have, at all times, been enjoyed by the citizens of the several states which compose this Union, from the time of their becoming free, independent, and sovereign. What these fundamental principles are, it would perhaps be more tedious than difficult to enumerate. They may, however, be all comprehended under the following general heads: Protection by the government; the enjoyment of life and liberty, with the right to acquire and possess property of every kind, and to pursue and obtain happiness and safety; subject nevertheless to such restraints as the government may justly prescribe for the general good of the whole. The right of a citizen of one state to pass through, or to reside in any other state, for purposes of trade, agriculture, professional pursuits, or otherwise; to claim the benefit of the writ of habeas corpus; to institute and maintain actions of any kind in the courts of the state;. . . and an exemption from higher taxes or impositions than are paid by the other citizens of the state;. . . the elective franchise, as regulated and established by the laws or constitution of the state in which it is to be exercised. These, and many others which might be mentioned, are, strictly speaking, privileges and immunities,....
*748Id. at 551-52 (emphasis added). See also Saenz v. Roe, 526 U.S. 489, 521, 119 S. Ct. 1518, 143 L. Ed. 2d 689 (1999) (Thomas, J., dissenting). As to the relationship between equal protection of the laws and privileges and immunities, throughout the debates on the 14th Amendment the drafters referred to Equal Protection as one of the privileges and immunities. Derek Shaffer, Note, Answering Justice Thomas in Saenz: Granting the Privileges or Immunities Clause Full Citizenship Within the Fourteenth Amendment, 52 Stan. L. Rev. 709, 731-32 (2000).
Much more could be said about privileges and immunities. However, suffice for present purposes, article I, section 12, of our constitution by its plain language, requires no law grant “privileges or immunities which upon the same terms shall not equally belong to all citizens, or corporations.” The initial question must therefore be whether a law which grants property owners the right to petition for annexation is in fact a “privilege” or an “immunity” within the scope of the clause. It would appear from many of the authorities cited by the majority under the heading “Equal Protection” entitlements of this kind were never historically considered to implicate a “privilege” or “immunity.”
An early discussion of the clause contained in United States Constitution article IV is provided by Campbell v. Morris, 3 H. & McH. 535, 1797 WL 430 (1797), rev’d, June 1800; see 3 H. & McH. at 576, 797 WL 430, at *11-12.12 Ref*749erencing the generally understood meaning of the clause prior to its incorporation into the Articles of Confederation, Judge Chase observed that one of its great objects “was the enabling the citizens of the several States to acquire and hold real property in any of the States.” 3 H. & McH. at 553-54, 1797 WL 430, at *12. He added, “[i]t is agreed it does not mean the right of election, the right of holding offices, the right of being elected.” Id. at 554.
So too in Minor v. Happersett, 88 U.S. (21 Wall.) 162, 22 L. Ed. 627 (1874), which did not directly involve a question of the privileges and immunities of a citizen of a state, the Court discussed the question generally through Chief Justice Waite. There the question arose on behalf of the plaintiff, a woman, who claimed the provision of the Constitution of the State of Missouri restricting the right of suffrage to males denied her a privilege and immunity of a citizen of the United States. The Chief Justice observed that while women and minors were citizens by birth, the right of suffrage did not therefore attach as evidenced by the fact that there would be no reason for the Fifteenth Amendment if it did. “This case seems, therefore, sufficiently to settle that the right of suffrage is not one of the privileges and immunities incident to citizenship in a state *750[citing authorities].” W.J. Meyers, The Privileges and Immunities of Citizens in the Several States, 1 Mich. L. Rev. 286, 293 (1902).
If anything, a persuasive historical case might be made that the franchise could well be generally limited to real property owners consistent with the “Privileges and Immunities” available of right to all state citizens. Indeed, Jonathan Swift posits, “Law, in a free country, is, or ought to be, the determination of those who have property in land.” Jonathan Swift, Thoughts on Various Subjects (1714), reprinted in David S. Shrager & Elizabeth Frost, The Quotable Lawyer § 1048, at 254 (1986).
I am therefore hard-pressed to find authority or reason to conclude the landowner’s prerogative with respect to annexation of his own property is a “privilege” rather than a natural consequence of his property ownership.
For these reasons I would affirm the respective trial courts.
Motions for reconsideration granted October 11, 2002. Case to be set for rehearing.

 Campbell was issued by one of two General Courts in Maryland. These courts, one on the eastern shore and one on the western, were courts of general jurisdiction, both civil and criminal, and heard appeals from county courts. While popular originally, the General Courts were abolished in 1805 after demands to promote accessibility and convenience. Their trial functions were replaced by the county courts, their appellate functions by the Court of Appeals, Maryland’s high court. See State Agency Histories at the Maryland State Archives, General Court of the Western Shore, Doc. # SH110, available at http://www.mdarchives.state .md.us/; General Court of the Eastern Shore, Doc. # SH9, supra; Archives of Maryland Online, Court of Appeals, supra; James McSherry, “The Former Chief Judges of the Court of Appeals,” from speech to the Bar, in Report of the Tínth Annual Meeting of the Maryland State Bar Association (1905), supra. The Maryland Court of Appeals later reversed the judgment in Campbell without publishing any opinion. See Campbell, 3 H. & McH. at 576. This practice was then normal for the Court of Appeals. As one commentator explains, “During the early years of the Appellate Court’s existence comparatively little business was before it. The people *749of the State were at that time more deeply concerned in filling the ranks of Maryland’s regiments for service in the Continental Army, and with providing means to furnish her troops with muskets, ammunition and clothing, than they were interested in legal controversies.” McSherry, supra.
Notwithstanding the reversal in judgment, it appears the General Court’s published opinion has remained precedential for, among other points of law, its discussion of privileges and immunities. See Liggett & Meyers Tobacco Co. v. Goslin, 163 Md. 74, 160 A. 804, 808 (1932) (reasoning “that statement of the law has never been questioned”); Klotz v. Angle, 220 N.Y. 347, 358, 116 N.E. 24 (1917); People ex rel. Akin v. Loeffler, 175 Ill. 585, 609-10, 51 N.E. 785 (1898); Robinson v. Oceanic Steam Nav. Co., 112 N.Y. 315, 325, 19 N.E. 625 (1889); S.R & N. Pac. R. Co. v. State Bd. of Equalization, 60 Cal. 12, 24, 1882 WL 1675 (1882); Van Valkenburg v. Brown, 43 Cal. 43, 49-50, 1872 WL 1120 (1872); People v. Williams, 24 Mich. 156, 1871 WL 3046, at *5 (1871); Ward v. Morris & Nicholson, 4 H. & McH. 330, 1799 WL 233 (1799); see also Saenz, 526 U.S. at 526 (Thomas, J., dissenting) (citing Campbell with approval); Young v. Progressive Cas. Ins. Co., 108 Md. App. 233, 243, 671 A.2d 515 (1996) (same); Cole v. Randall Park Holding Co., 201 Md. 616, 625, 628, 95 A.2d 273 (1953) (same); Tedars v. Savannah River Veneer Co., 202 S.C. 363, 25 S.E.2d 235, 241 (1943) (same); see also Sawyer v. Morte, 21 F. Cas. 567, 567-68 (C.C.D.C. 1828) (No. 12,401) (opining the judgment was reversed on grounds not relevant to privileges and immunities); Hopkins v. Stump, 2 H. & J. 301, 1808 WL 655, at *2 (1808) (same).